United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 15-2972
                     ___________________________

    LaTanya Thomas, Special Administrator of the Estate of Tyler Thomas

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

              Board of Trustees of the Nebraska State Colleges

                    lllllllllllllllllllll Defendant - Appellee

                                Joshua Keadle

                          lllllllllllllllllllll Defendant
                                  ____________

                 Appeal from United States District Court
                   for the District of Nebraska - Omaha
                              ____________

                          Submitted: June 16, 2016
                             Filed: July 1, 2016
                               [Unpublished]
                              ____________

Before MURPHY, BRIGHT, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       LaTanya Thomas (“Thomas”), the Special Administrator of the Estate of Tyler
Thomas (“Tyler”), appeals the district court’s1 adverse grant of summary judgment
on her Title IX, 20 U.S.C. § 1681 et. seq., claim against the Board of Trustees of the
Nebraska State Colleges (“the Board”). She asserts that the Board showed deliberate
indifference to the substantial risk of harm Joshua Keadle posed to female students
on the Peru State College (“Peru State”) campus, resulting in Tyler’s abduction,
sexual assault, and murder by Keadle. We have jurisdiction under 28 U.S.C. § 1291
and affirm.

       We view the facts in the light most favorable to the nonmovant, Thomas. See
Roe v. St. Louis Univ., 746 F.3d 874, 877-878 (8th Cir. 2014). In the fall of 2010,
19-year-old Tyler was a female freshman at Peru State and lived in an on-campus
dormitory, next door to Joshua Keadle, then 29 years old. Keadle arrived at Peru
State in the fall of 2010. Upon his arrival, he volunteered as a strength and
conditioning assistant for Peru State’s women’s basketball team. A background
check, required for Keadle to continue in the assistant position, revealed only minor
traffic offenses. Around that time, Keadle came under suspicion for the theft of a
laptop, and Director of Housing and Security William Stonebarger received an email
indicating that Keadle had been convicted of a robbery, accused of other robberies,
and had “a forcible fondling (RAPE) on a 18yr old female charge on record, but the
charges were droped [sic].” Stonebarger persuaded another Peru State professional
to run a second background check; in addition to the minor traffic offenses, it
revealed a misdemeanor theft conviction. The Peru State Athletic Director contacted
the athletic director of a college that Keadle had previously attended for a reference,
and that athletic director recommended that Peru State’s women’s basketball team not
hire Keadle. The Peru State Athletic Director decided not to hire Keadle and



      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.

                                         -2-
instructed the women’s basketball coach that Keadle was not to have any contact with
the women’s basketball team.

       During September 2010, two students complained that Keadle sexually
harassed them, and on-campus disciplinary proceedings against Keadle were
instituted by Peru State’s Crisis Assessment, Response, and Evaluation team. The
first complaint involved continuous sexually inappropriate comments and one
occasion on which Keadle waited for the student to finish her work shift and then
asked her for a kiss once alone with her. Stonebarger recommended to the Vice
President for Enrollment Management that Keadle be removed from the dormitories
if he pled responsible, but she disagreed. Keadle pled responsible and was instead
sanctioned with online education activities and 10 hours of community service,
neither of which he completed. A hearing was held on the second complaint, which
alleged continuous comments and a deceptive Facebook communication. At the
hearing, the complaining student stated that Keadle had made her feel uncomfortable
but not threatened and apologized to Keadle. She later made a statement to Thomas’s
counsel that she was afraid of Keadle and had felt ambushed and intimidated during
the hearing. At the time, Keadle was failing his classes and later in the semester he
kicked down his dormitory room door.

       On December 3, 2010, around 1:00 a.m., Tyler was recorded on security
camera walking around campus alone. After that morning, she was never seen again.
Keadle was questioned by the police and eventually admitted to being alone with
Tyler near the Missouri River in the early morning of December 3, but invoked his
privilege against self-incrimination and has since refused to be deposed. Available
evidence indicates that Keadle was the last person to see Tyler alive. Tyler’s body
has never been recovered, and she has been declared dead by a Nebraska state court.

      Thomas filed a complaint in the district court against the Board, which governs
Peru State, under Title IX, 20 U.S.C. § 1681, et. seq. Thomas alleged that the Board

                                         -3-
was deliberately indifferent to the substantial risk of harm posed by Keadle, in
violation of Title IX, resulting in Tyler’s abduction, rape, and murder. The district
court granted summary judgment to the Board and dismissed the claim. Thomas
appealed.

       The district court found that, viewing the facts in the light most favorable to
Thomas, no genuine issue of material fact existed as to whether the Board had actual
knowledge that Keadle posed a substantial risk of sufficiently severe harm to students
based on his previous known conduct, or whether the Board acted with deliberate
indifference, both of which are required for a plaintiff to succeed in a Title IX claim
based on a student’s actions against the plaintiff. Upon careful de novo review, see
Roe, 746 F.3d at 881, we agree. See Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S.
274, 291 (1998) (finding a single complaint of a teacher making inappropriate
comments insufficient to create actual knowledge of a sexual relationship between
the teacher and a student); Shrum ex rel. Kelly v. Kluck, 249 F.3d 773, 780, 782 (8th
Cir. 2001) (finding knowledge of rumors of inappropriate conduct, where the police
and school investigations on the matter were inconclusive, insufficient to establish
actual knowledge); Escue v. N. Okla. Coll., 450 F.3d 1146, 1154 (10th Cir. 2006)
(indicating that knowledge of less severe past misconduct is unlikely to establish
knowledge that the party poses a substantial risk of abuse (internal quotations
omitted)); Roe, 746 F.3d at 882 (finding that an institution “must merely respond to
known peer harassment in a manner that is not clearly unreasonable.” (quoting Davis
ex rel. LaShonda D. v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 649 (1999))).

      After careful review, we affirm the district court’s detailed and thoughtful
analysis and decision. See 8th Cir. R. 47B.
                       ______________________________




                                         -4-